



Exhibit 10.26




PHILLIPS EDISON & COMPANY, INC.
2019 PERFORMANCE LTIP UNIT
AWARD AGREEMENT




Name of Grantee: Jeffrey Edison (the “Grantee”)
No. of Award LTIP Units: 1,357,468
Grant Date: March 12, 2019 (“Grant Date”)


This 2019 Performance LTIP Unit Award Agreement is made as of the date set forth
above between Phillips Edison & Company, Inc., a Maryland corporation (the
“Company”), its subsidiary Phillips Edison Grocery Center Operating Partnership
I, L.P., a Delaware limited partnership and the entity through which the Company
conducts substantially all of its operations (the “Partnership”), and the
Grantee set forth above.
RECITALS


A.The Grantee is an employee of the Company or one of its Affiliates and
provides services to the Partnership.
B.The Compensation Committee (the “Committee”) of the Board of Directors of the
Company (the “Board”), approved this award pursuant to the Company’s Amended and
Restated 2010 Long-Term Incentive Plan (as it may be amended, restated or
supplemented from time to time, the “Plan”) and the Partnership Agreement (as
defined herein), to provide the Grantee, in connection with his employment, with
the incentive compensation described in this Award Agreement (this “Agreement”),
and thereby provide additional incentive for him to promote the progress and
success of the business of the Company and its Affiliates, including the
Partnership and the asset management business of the Company. This Agreement
evidences the award (this “Award”) of LTIP Units (as defined herein) and is
subject to the terms and conditions set forth herein and in the Partnership
Agreement.
C.The Grantee was selected by the Committee to receive this one-time Award and
the Committee, effective as of the grant date specified above, awarded to the
Grantee the number of Award LTIP Units (as defined herein) set forth above.
NOW, THEREFORE, the Company, the Partnership and the Grantee agree as follows:
1.Incorporation of Plan. Notwithstanding anything herein to the contrary, this
Agreement shall be subject to and governed by all the terms and conditions of
the Plan, including the powers of the Committee set forth in Section 4.3 of the
Plan. In the event of a conflict between the terms of the Plan and the terms of
this Agreement, the terms of this Agreement shall control.
2.Definitions. Capitalized terms used herein without definitions shall have the
meanings given to those terms in the Plan. In addition, as used herein:
“AMB” means the asset management business of the Company.
“Award LTIP Units” has the meaning set forth in Section 3 hereof.
“Cause” for termination of the Grantee’s Continuous Service for purposes of
Section 4 means the occurrence of any one (or more) of the following: (i) the
Grantee’s commission of any fraud, misappropriation or gross and willful
misconduct which causes demonstrable injury to the Company or a subsidiary or
Affiliate; (ii) the Grantee’s act of dishonesty resulting or intended to result,
directly or indirectly, in gain or personal enrichment at the expense of the
Company or a subsidiary or Affiliate; (iii) the Grantee’s willful and repeated
failure to follow specific directives of the Board or the Chief Executive
Officer to act or refrain from acting, which directives are consistent with the
Grantee’s position and title; or (iv) the Grantee’s conviction of, or a plea of
nolo contendere with respect to, a felony or a crime involving moral turpitude.
“Change in Control” means a Change in Control (as defined in the Plan).
“Common Stock” means the Company’s common stock, par value $0.01 per share,
either currently existing or authorized hereafter.
“Continuous Service” means the Grantee’s continuous service to the Company or
any Subsidiary or Affiliate, without interruption or termination, in any
capacity of employee, or, with the written consent of the Committee, consultant.
Continuous Service shall not be considered interrupted in the case of: (A) any
approved leave of absence; or (B) transfers among the Company and any Subsidiary
or Affiliate, or any successor, in any capacity of employee (so long as Grantee
is expressly involved in and providing services for the AMB), or (C) with the
written





--------------------------------------------------------------------------------





consent of the Committee, the transfer in status to consultant. An approved
leave of absence shall include sick leave, military leave, or any other
authorized personal leave.
“Disability” means (i) the Grantee’s absence from employment with the Company
and its Affiliates due to the Grantee’s inability to engage in any substantial
gainful activity by reason of any medically determinable physical or mental
impairment which can be expected to result in death or can be expected to last
for at least twelve (12) continuous months; or (ii) the Grantee is receiving
income replacement benefits for at least three (3) months under an accident and
health plan because of the Grantee’s medically determinable physical or mental
impairment which can be expected to result in death or can be expected to last
for at least twelve (12) continuous months.
“Earned Award LTIP Units” means the number of Award LTIP Units that are
determined to be earned pursuant to Section 3(c) hereof.
“Earned Dividend LTIP Units” means the number of additional LTIP Units that
would have accumulated if the Grantee had received all dividends paid by the
Company with respect to a number of shares of Common Stock equal to the number
of Earned Award LTIP Units (disregarding any LTIP Units issued in respect of
dividends and reduced by the distributions actually paid with respect to the
LTIP Units) and such dividends had been invested in Common Stock at a price per
share equal to (i) the Fair Market Value on the day immediately preceding the
ex-dividend date for such dividend or other distribution less (ii) the amount of
such dividend or other distribution.
“Effective Date” means April 1, 2019.
“Enhanced Partial Service Factor” means a factor carried out to the sixth
decimal to be used in calculating the Earned Award LTIP Units pursuant to
Section 4(c) hereof in the event of death or Disability prior to the last day of
the Performance Period, determined by dividing (A) the number of calendar days
that have elapsed from and excluding the Effective Date to and including the
date of the Grantee’s termination, plus the number of days in the Grantee’s
Severance Period (provided that such aggregate number shall not exceed the total
number of days in the Performance Period) by (B) the number of calendar days
from and excluding the Effective Date to and including the last day of the
Performance Period.
“Exchange Act” means the Securities Exchange Act of 1934, as amended.
“Fair Market Value” means (i) if the Common Stock is listed on a national
securities exchange or is traded on a national market system, the closing sales
price on such exchange or over such system on such date, or in the absence of
reported sales on such date, the closing sales price on the immediately
preceding date on which sales were reported or (ii) if the Common Stock is not
listed on a national securities exchange or traded on a national market system,
the Company’s estimated value per share as determined by the Board.
“Family Member” has the meaning set forth in Section 7 hereof.
“LTIP Units” means Class C Units, as such term is defined in the Partnership
Agreement.
“Measurement Date” means the earliest of (A) March 31, 2026, (B) the date upon
which a Change in Control shall occur or (C) the date of termination of
Grantee’s Continuous Service (other than for Cause).
“OP Units” has the meaning set forth in the Partnership Agreement.
“Partial Service Factor” means a factor carried out to the sixth decimal to be
used in calculating the Earned Award LTIP Units pursuant to Section 4(b) hereof
in the event of a Qualified Termination prior to the last day of the Performance
Period, determined by dividing (A) the number of calendar days that have elapsed
from and excluding the Effective Date to and including the date of the Grantee’s
Qualified Termination by (B) the number of calendar days from and excluding the
Effective Date to and including the last day of the Performance Period.
“Partnership Agreement” means the Fourth Amended and Restated Agreement of
Limited Partnership of the Partnership, among the Company, as general partner,
and the limited partners who are parties thereto, as amended, restated or
supplemented from time to time.
“Performance Factor” means, as of the Measurement Date, the percentage
determined in accordance with the terms set forth on Exhibit A.
“Performance Period” means the period beginning on (but excluding) April 1, 2019
and ending on (and including) March 31, 2026.
“Qualified Termination” means (i) the Grantee’s voluntary termination of his
Continuous Service for any reason or (ii) the termination of the Grantee’s
Continuous Service by the Company or its Affiliates without Cause. For the
avoidance of doubt, the termination of Grantee’s Continuous Service due to death
or Disability or the termination of Grantee’s Continuous Service by the Company
or its Affiliates for Cause shall not be deemed a Qualified Termination.





--------------------------------------------------------------------------------





“Securities Act” means the Securities Act of 1933, as amended.
“Severance Period” means twenty-four (24) months.
“Transfer” has the meaning set forth in Section 6 hereof.
3.LTIP Award.
(a)The Grantee is hereby granted this Award, consisting of the number of LTIP
Units set forth on the first page of this Agreement and designated as Award LTIP
Units (the “Award LTIP Units”), which will be subject to vesting and forfeiture
to the extent provided in this Section 3 and Section 4 hereof.
(b)As soon as practicable following the Measurement Date (but in no event later
than 60 days thereafter) or, in the case of a Change in Control, as of the day
prior to the effective date of the Change in Control, but as of the Measurement
Date, the Committee will determine the Performance Factor in accordance with
Exhibit A, and the number of Award LTIP Units that are earned (the “Earned Award
LTIP Units”) will be equal to the Award LTIP Units multiplied by the Performance
Factor. For the avoidance of doubt, in no event shall the Earned Award LTIP
Units be greater than the number of Award LTIP Units issued pursuant to this
Award (other than any increase attributable to Earned Dividend LTIP Units).
(c)If the Grantee earns any Award LTIP Units as of the Measurement Date pursuant
to the calculations set forth in Section 3(b) hereof, then the Grantee will also
earn the Earned Dividend LTIP Units. Any Earned Dividend LTIP Units shall be
subject to all of the provisions of Section 4 hereof applicable to the other
Earned Award LTIP Units.
(d)If the number of Earned Award LTIP Units (including, for the avoidance of
doubt, the Earned Dividend LTIP Units) is smaller than the number of Award LTIP
Units previously issued to the Grantee, then the Grantee, as of the Measurement
Date, shall forfeit a number of Award LTIP Units equal to the difference without
payment of any consideration by the Partnership; thereafter the term Award LTIP
Units will refer only to the Award LTIP Units that were not so forfeited and
neither the Grantee nor any of the Grantee’s successors, heirs, assigns, or
personal representatives will thereafter have any further rights or interests in
the Award LTIP Units that were so forfeited. If the Earned Award LTIP Units,
together with the Earned Dividend LTIP Units, are greater than the aggregate
number of Award LTIP Units previously issued to the Grantee, then, upon the
performance of the calculations set forth in this Section 3 and in Section 4:
(i) the Company shall cause the Partnership to issue to the Grantee, as of the
Measurement Date, a number of additional LTIP Units equal to the difference;
(ii) such additional LTIP Units shall be added to the LTIP Units previously
issued, if any, and thereby become part of this Award; and (iii) the Company and
the Partnership shall take such corporate and partnership action as is necessary
to accomplish the grant of such additional LTIP Units. Thereafter, the terms
Award LTIP Units will refer collectively to the LTIP Units, if any, issued prior
to such additional grant plus such additional LTIP Units; provided that such
issuance will be subject to the Grantee confirming the truth and accuracy of the
representations set forth in Section 12 hereof and executing and delivering such
documents, comparable to the documents executed and delivered in connection with
this Award, as the Company and/or the Partnership reasonably request in order to
comply with all applicable legal requirements, including, without limitation,
federal and state securities laws. If the number of Earned Award LTIP Units and
Earned Dividend LTIP Units is the same as the number of Award LTIP Units
previously issued to the Grantee, then there will be no change to the number of
LTIP Units under this Award pursuant to this Section 3.
(e)Any Award LTIP Units that are not earned or do not become vested pursuant to
this Section 3 or Section 4 hereof shall, without payment of any consideration
by the Partnership, automatically and without notice be forfeited and be and
become null and void, and neither the Grantee nor any of his or her successors,
heirs, assigns, or personal representatives will thereafter have any further
rights or interests in such unearned or unvested Award LTIP Units.
4.Termination of Grantee’s Service Relationship; Death and Disability; Change in
Control.
(a)Waiver. Grantee hereby acknowledges and agrees that the terms of this
one-time Award are independent and distinct from the terms of the Company’s
Executive Severance Change in Control Plan (the “Severance Plan”), and Grantee
expressly waives any rights or benefits set forth in the Severance Plan in
connection with this Agreement. In the case of Grantee’s termination of
Continuous Service or in the event of a Change in Control, the provisions of
this Agreement shall govern the treatment of the Grantee’s Award LTIP Units
exclusively.
(b)Qualified Termination. If the calculations provided in Section 3(b) hereof
are triggered by the Qualified Termination of the Grantee, then the Earned Award
LTIP Units calculated pursuant to Section 3(b) hereof shall be multiplied by the
Partial Service Factor (with the resulting number being rounded to the nearest
whole LTIP Unit or, in the case of 0.5 of a unit, up to the next whole unit),
and such adjusted number of LTIP Units shall be deemed the Grantee’s Earned
Award LTIP Units for all purposes under this Agreement (including with respect
to the calculation of Earned Dividend LTIP Units).
(c)Death or Disability. If the calculations provided in Section 3(b) hereof are
triggered by the termination of the Grantee’s Continuous Service as a result of
his death or Disability, then the Earned Award LTIP Units calculated pursuant to
Section 3(b) hereof shall be multiplied by the Enhanced Partial Service Factor
(with the resulting number being rounded to the nearest whole LTIP Unit or, in
the case of 0.5 of a unit, up to the next whole unit), and such adjusted number
of LTIP Units shall be deemed the Grantee’s Earned Award LTIP Units for all
purposes under this Agreement (including with respect to the calculation of
Earned Dividend LTIP Units).  
(d)Termination for Cause. In the event of a termination of the Grantee’s
Continuous Service for Cause prior to the Measurement Date, all Award LTIP Units
shall, without payment of any consideration by the Partnership, automatically
and without notice terminate, be forfeited and be and become null and void, and
neither the Grantee nor





--------------------------------------------------------------------------------





any of his successors, heirs, assigns, or personal representatives will
thereafter have any further rights or interests in such Award LTIP Units.
(e)Change in Control. If the calculations provided in Section 3(b) hereof are
triggered by a Change in Control, then 100% of the Grantee’s Earned Award LTIP
Units (including any Earned Dividend LTIP Units) shall vest immediately and
automatically as of the Measurement Date.
5.Distributions.
(a) The holder of the Award LTIP Units shall be entitled to receive
distributions with respect to such Award LTIP Units to the extent provided for
in Section 17.2(a) of the Partnership Agreement, as modified hereby.
(b)All distributions paid with respect to Award LTIP Units, both before and
after the Measurement Date, shall be fully vested and non-forfeitable when paid,
whether or not the underlying LTIP Units have been earned or have become vested
as provided in Section 3 or Section 4 hereof.
6.Restrictions on Transfer of Award.
(a)Except as otherwise permitted by the Committee, none of the LTIP Units
granted hereunder nor any of the OP Units of the Partnership into which such
LTIP Units may be converted shall be sold, assigned, transferred, pledged,
hypothecated, given away or in any other manner disposed of, or encumbered,
whether voluntarily or by operation of law (each such action a “Transfer”) and
the right to exchange all or a portion of the OP Units for cash or, at the
option of the Partnership, for shares of Common Stock (the “Exchange Right”) may
not be exercised with respect to the OP Units, provided that, at any time after
the date that (x) the LTIP Units are earned and vested and (y) is two (2) years
after the effective date of the grant, (i) LTIP Units or OP Units may be
Transferred to the Grantee’s Family Members (as defined below) by gift or
domestic relations order, provided that the transferee agrees in writing with
the Company and the Partnership to be bound by all the terms and conditions of
this Agreement and that subsequent Transfers shall be prohibited except those in
accordance with this Section 6 and (ii) the Exchange Right may be exercised with
respect to OP Units, and OP Units may be Transferred to the Partnership or the
Company in connection with the exercise of the Exchange Right, in accordance
with and to the extent otherwise permitted by the terms of the Partnership
Agreement. Additionally, all Transfers of LTIP Units or OP Units must be in
compliance with all applicable securities laws (including, without limitation,
the Securities Act) and the applicable terms and conditions of the Partnership
Agreement. In connection with any Transfer of LTIP Units or OP Units, the
Partnership may require the Grantee to provide an opinion of counsel,
satisfactory to the Partnership, that such Transfer is in compliance with all
federal and state securities laws (including, without limitation, the Securities
Act). Any attempted Transfer of LTIP Units or OP Units not in accordance with
the terms and conditions of this Section 6 shall be null and void, and the
Partnership shall not reflect on its records any change in record ownership of
any LTIP Units or OP Units as a result of any such Transfer, shall otherwise
refuse to recognize any such Transfer and shall not in any way give effect to
any such Transfer of any LTIP Units or OP Units. This Agreement is personal to
the Grantee, is non-assignable and is not transferable in any manner, by
operation of law or otherwise, other than by will or the laws of descent and
distribution.
(b)For purposes of this Agreement, “Family Member” of a Grantee, means the
Grantee’s child, stepchild, grandchild, parent, stepparent, grandparent, spouse,
former spouse, sibling, niece, nephew, mother-in-law, father-in-law, son-in-law,
daughter-in-law, brother-in-law, or sister-in-law, including adoptive
relationships, any person sharing the Grantee’s household (other than a tenant
of the Grantee), a trust in which these persons (or the Grantee) own more than
50 percent of the beneficial interest, a foundation in which these persons (or
the Grantee) control the management of assets, and any other entity in which
these persons (or the Grantee) own more than 50 percent of the voting interests.
7.Rights with Respect to LTIP Units. Without duplication with the provisions of
Article 16 of the Plan, if (a) the Company shall at any time be involved in a
merger, consolidation, dissolution, liquidation, reorganization, exchange of
shares, sale of all or substantially all of the assets or capital stock of the
Company or a transaction similar thereto, (b) any stock dividend, stock split,
reverse stock split, stock combination, reclassification, recapitalization, or
other similar change in the capital structure of the Company, or any
distribution to holders of Common Stock other than ordinary cash dividends,
shall occur or (c) any other event shall occur which in the judgment of the
Committee necessitates action by way of adjusting the terms of the Agreement,
then and in that event, the Committee shall take such action as shall be
necessary to maintain the Grantee’s rights hereunder so that they are
substantially proportionate to the rights existing under this Agreement prior to
such event, including, but not limited to, adjustments in the number of LTIP
Units then subject to this Agreement and substitution of other awards under the
Plan or otherwise. The Grantee shall have the right to vote the LTIP Units if
and when voting is allowed under the Partnership Agreement, regardless of
whether vesting has occurred.
8.Tax Withholding. No later than the date as of which an amount first becomes
includible in the gross income of the Grantee for income tax purposes or subject
to the Federal Insurance Contributions Act withholding with respect to the LTIP
Units granted hereunder, the Grantee will pay to the Company or, if appropriate,
any of its Subsidiaries, or make arrangements satisfactory to the Committee
regarding the payment of, any United States federal, state or local or foreign
taxes of any kind required by law to be withheld with respect to such amount.
The obligations of the Company under this Agreement will be conditional on such
payment or arrangements, and the Company and its Subsidiaries shall, to the
extent permitted by law, have the right to deduct any such taxes from any
payment otherwise due to the Grantee.
9.Tax Matters; Section 83(b) Election. The Grantee may make an election to
include in gross income in the year of transfer the LTIP Units hereunder
pursuant to Section 83(b) of the Internal Revenue Code substantially in the form
attached hereto as Exhibit C and to supply the necessary information in
accordance with the regulations promulgated thereunder.
10.Section 409A of the Code. If any compensation provided by this Agreement may
result in the application of Section 409A of the Code, the Company shall, in
consultation with the Grantee, modify the Agreement in the least restrictive
manner necessary in order to, where applicable, (a) exclude such compensation
from the definition of “deferred





--------------------------------------------------------------------------------





compensation” within the meaning of such Section 409A or (b) comply with the
provisions of Section 409A, other applicable provision(s) of the Code and/or any
rules, regulations or other regulatory guidance issued under such statutory
provisions and to make such modifications, in each case, without any diminution
in the value of the benefits granted hereby to the Grantee.
11.Investment Representation; Registration. The Grantee hereby makes the
covenants, representations and warranties set forth on Exhibit B attached hereto
as of the Grant Date and as of the Measurement Date. All of such covenants,
warranties and representations shall survive the execution and delivery of this
Agreement by the Grantee. The Grantee shall immediately notify the Partnership
upon discovering that any of the representations or warranties set forth on
Exhibit B was false when made or have, as a result of changes in circumstances,
become false. The Partnership will have no obligation to register under the
Securities Act any of the LTIP Units or any other securities issued pursuant to
this Agreement or upon conversion or exchange of the LTIP Units into other
limited partnership interests of the Partnership or shares of capital stock of
the Company.
12.No Obligation to Continue Employment. Neither the Company nor any Subsidiary
is obligated by or as a result of the Plan or this Agreement to continue the
Grantee’s employment and neither the Plan nor this Agreement shall interfere in
any way with the right of the Company or any Subsidiary to terminate the
employment of the Grantee at any time.
13.No Limit on Other Compensation Arrangements. Nothing contained in this
Agreement shall preclude the Company from adopting or continuing in effect other
or additional compensation plans, agreements or arrangements, and any such
plans, agreements and arrangements may be either generally applicable or
applicable only in specific cases or to specific persons.
14.Status of LTIP Units under the Plan. The LTIP Units are both issued as equity
securities of the Partnership and granted as “Other Stock-Based Awards” under
the Plan. The Company will have the right at its option, as set forth in the
Partnership Agreement, to issue Common Stock in exchange for OP Units into which
LTIP Units may have been converted pursuant to the Partnership Agreement,
subject to certain limitations set forth in the Partnership Agreement, and such
Common Stock, if issued, will be issued under the Plan. The Grantee acknowledges
that the Grantee will have no right to approve or disapprove such election by
the Company.
15.Severability. If any term or provision of this Agreement is or becomes or is
deemed to be invalid, illegal or unenforceable in any jurisdiction or under any
applicable law, rule or regulation, then such provision shall be construed or
deemed amended to conform to applicable law (or if such provision cannot be so
construed or deemed amended without materially altering the purpose or intent of
this Agreement and the grant of LTIP Units hereunder, such provision shall be
stricken as to such jurisdiction and the remainder of this Agreement and the
award hereunder shall remain in full force and effect).
16.Integration. This Agreement constitutes the entire agreement between the
parties with respect to this Award and supersedes all prior agreements and
discussions between the parties concerning this Award.
17.Legend. The records of the Partnership and any other documentation evidencing
the LTIP Units shall bear an appropriate legend, as determined by the
Partnership in its sole discretion, to the effect that such LTIP Units are
subject to restrictions as set forth herein, in the Plan and in the Partnership
Agreement.
18.Data Privacy Consent. In order to administer the Plan and this Agreement and
to implement or structure future equity grants, the Company, its subsidiaries
and affiliates and certain agents thereof (together, the “Relevant Companies”)
may process any and all personal or professional data, including but not limited
to Social Security or other identification number, home address and telephone
number, date of birth and other information that is necessary or desirable for
the administration of the Plan and/or this Agreement (the “Relevant
Information”). By entering into this Agreement, the Grantee (a) authorizes the
Company to collect, process, register and transfer to the Relevant Companies all
Relevant Information; (b) waives any privacy rights the Grantee may have with
respect to the Relevant Information; (c) authorizes the Relevant Companies to
store and transmit such information in electronic form; and (d) authorizes the
transfer of the Relevant Information to any jurisdiction in which the Relevant
Companies consider appropriate. The Grantee shall have access to, and the right
to change, the Relevant Information. The Relevant Information will only be used
in accordance with applicable law.
19.Amendment; Modification. This Agreement may only be modified or amended in a
writing signed by the parties hereto, provided that the Grantee acknowledges
that the Plan may be amended or discontinued in accordance with Article 17
thereof and that this Agreement may be amended or canceled by the Committee, on
behalf of the Company and the Partnership, for the purpose of satisfying changes
in law or for any other lawful purpose, so long as no such action shall
adversely affect the Grantee’s rights under this Agreement without the Grantee’s
written consent. No promises, assurances, commitments, agreements, undertakings
or representations, whether oral, written, electronic or otherwise, and whether
express or implied, with respect to the subject matter hereof, have been made by
the parties which are not set forth expressly in this Agreement. The failure of
the Grantee or the Company or the Partnership to insist upon strict compliance
with any provision of this Agreement, or to assert any right the Grantee or the
Company or the Partnership, respectively, may have under this Agreement, shall
not be deemed to be a waiver of such provision or right or any other provision
or right of this Agreement.
20.Complete Agreement. This Agreement (together with those agreements and
documents expressly referred to herein, for the purposes referred to herein)
embody the complete and entire agreement and understanding between the parties
with respect to the subject matter hereof, and supersede any and all prior
promises, assurances, commitments, agreements, undertakings or representations,
whether oral, written, electronic or otherwise, and whether express or implied,
which may relate to the subject matter hereof in any way.
21.Law Governing. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF MARYLAND, WITHOUT REGARD TO ANY
PRINCIPLES OF CONFLICTS OF LAW WHICH COULD CAUSE THE APPLICATION OF THE LAWS OF
ANY JURISDICTION OTHER THAN THE STATE OF MARYLAND.
22.Headings. Section, paragraph and other headings and captions are provided
solely as a convenience to facilitate reference. Such headings and captions
shall not be deemed in any way material or relevant to the construction,





--------------------------------------------------------------------------------





meaning or interpretation of this Agreement or any term or provision hereof.
23.Counterparts. This Agreement may be executed in two or more separate
counterparts, each of which shall be an original, and all of which together
shall constitute one and the same agreement.
24.Successors and Assigns. The rights and obligations created hereunder shall be
binding on the Grantee and his heirs and legal representatives and on the
successors and assigns of the Partnership.
Notices. Notices hereunder shall be mailed or delivered to the Company at its
principal place of business and shall be mailed or delivered to the Grantee by
hand or at the address on file with the Company or, in either case, at such
other address as one party may subsequently furnish to the other party in
writing.IN WITNESS WHEREOF, the undersigned have caused this Award Agreement to
be executed as of the 12th day of March, 2019.


PHILLIPS EDISON & COMPANY, inc.
By: /s/ Devin I. Murphy    
Name: Devin I. Murphy
Title: Chief Financial Officer
PHILLIPS EDISON GROCERY CENTER OPERATING PARTNERSHIP I, L.P.
By: PHILLIPS EDISON GROCERY CENTER OP GP I LLC,
Its General Partner
By: /s/ Devin I. Murphy    
Name: Devin I. Murphy
Title: Chief Financial Officer
The foregoing Agreement is hereby accepted and the terms and conditions thereof
hereby agreed to by the undersigned. Electronic acceptance of this Agreement
pursuant to the Company’s instructions to the Grantee (including through an
online acceptance process) is acceptable.
Dated: March 12, 2019        /s/ Jeffrey S. Edison    


Grantee’s Signature


Grantee’s name and address:
    
    





--------------------------------------------------------------------------------





EXHIBIT A
Determination of Performance Factor
1.Definitions.
“Actual Revenue” means the Revenue recorded in the last full fiscal quarter
ending on or prior to the applicable measurement date, multiplied by four (4).
“AMB Measurement Date” means the earliest of (i) March 31, 2024, (ii) the
Measurement Date or (iii) the sale or transfer of the AMB.
“Core FFO Per Share Growth” is calculated as the Core FFO per share of the
preceding four fiscal quarters of the Performance Period (or pro-rated portion
of the Performance Period in the event of a Measurement Date prior to the last
day of the Performance Period) divided by the Core FFO per share of the full
four fiscal quarter period preceding the beginning of the Performance Period.
For the avoidance of doubt, the share count used to calculate the Company’s Core
FFO Per Share Growth will include all outstanding Common Stock and vested
non-controlling interests convertible into Common Stock but will exclude any
shares or non-controlling interests issued pursuant to the earnout provisions of
the Definitive Contribution Agreement, dated May 18, 2017, between the Company
and Phillips Edison Limited Partnership.
“Core FFO” means core funds from operations of the Company or member of the Peer
Group, as applicable, for each year in the Performance Period determined by
reference to the consolidated financial statements of the Company or member of
the Peer Group for such year. The Company’s Core FFO shall be subject to
adjustment at the discretion of the Committee to take into account unusual or
infrequently occurring events.
“Peer Group” means members of the Company’s peer group, as determined by the
Committee as of the Grant Date, which is comprised of Brixmor Property Group
Inc. (BRX), Regency Centers Corporation (NYSE: REG), Weingarten Realty Investors
(NYSE: WRI), Kimco Realty Corporation (NYSE: KIM), Retail Properties of America,
Inc. (NYSE: RPAI), Ramco-Gershenson Properties Trust (NYSE: RPT), Retail
Opportunity Investments Corporation (NASDAQ: ROIC), Kite Realty Group Trust
(NYSE: KRG) and Cedar Realty Trust, Inc. (NYSE: CDR) (with appropriate or
necessary adjustments during the Performance Period as determined by the
Committee in good faith).
“Revenue” means, as determined by the Committee, all fees earned by the AMB,
provided that any such fees that are one-time in nature and not ongoing (e.g.,
promote payments, transaction-based fees such as acquisition, disposition or
financing) shall be amortized over seven (7) years.  Revenue shall expressly
exclude (i) fees associated with any contract pursuant to which, on or prior to
the AMB Measurement Date, the counterparty has exercised its right to terminate
such contract and (ii) fees from the in-place contracts relating to Necessity
Retail Partners and Grocery Retail Partner I and II joint ventures, and the
in-place fee stream in Phillips Edison Grocery REIT, III.  Revenue shall
expressly include fees arising from any new equity raised in the foregoing
ventures/entities.
2.Determination of Performance Factor. The Performance Factor shall be
determined in accordance with the matrix set forth below, based on (i) Actual
Revenue, measured as of the AMB Measurement Date, and (ii) the percentile
ranking of the Company’s Core FFO Per Share Growth for the Performance Period
relative to the Core FFO Per Share Growth of the Peer Group for the Performance
Period; provided that, in no event shall the Performance Factor exceed 100%.
 
 
Core FFO Per Share Growth
 
 
25th Percentile
40th Percentile
55th Percentile
70th Percentile
80th Percentile
Actual Revenue
$5 million
0.0%
12.5%
25.0%
37.5%
50.0%
$11 million
12.5%
25.0%
37.5%
50.0%
62.5%
$17 million
25.0%
37.5%
50.0%
62.5%
75.0%
$23 million
37.5%
50.0%
62.5%
75.0%
87.5%
$30 million +
50.0%
62.5%
75.0%
87.5%
100.0%

* The Performance Factor will be determined based on linear interpolation
between each of the levels set forth above.
3.Minimum Revenue. Notwithstanding anything set forth herein, no Award LTIP
Units shall be earned unless or until Actual Revenue, measured as of any date
within the first five years of the Performance Period, equals or exceeds $5
million. If Actual Revenue does not exceed $5 million measured as of any date
during the Performance Period, then the Performance Factor shall be equal to 0%
and none of the Award LTIP Units shall be earned pursuant to this Award.
EXHIBIT B
GRANTEE’S COVENANTS, REPRESENTATIONS AND WARRANTIES


The Grantee hereby represents, warrants and covenants as follows:





--------------------------------------------------------------------------------





(a)    The Grantee has received and had an opportunity to review the following
documents (the “Background Documents”):
(i)The latest Annual Report to Stockholders that has been provided to
stockholders;
(ii)The Company’s Report on Form 10-K for the fiscal year most recently ended;
(iii)The Company’s Form 10-Q for the most recently ended quarter if one has been
filed by the Company with the Securities and Exchange Commission since the
filing of the Form 10-K described in clause (iv) above;
(iv)Each of the Company’s Current Report(s) on Form 8-K, if any, filed since the
later of the end of the fiscal year most recently ended for which a Form 10-K
has been filed by the Company;
(v)The Agreement of Limited Partnership of Phillips Edison Grocery Center
Operating Partnership I, L.P., as then amended;
(vi)The Phillips Edison Grocery Center REIT I, Inc. Amended and Restated 2010
Long Term Incentive Plan, as then amended; and
(vii)The Company’s Articles of Incorporation, as then amended.
The Grantee also acknowledges that any delivery of the Background Documents and
other information relating to the Company and the Partnership prior to the
determination by the Partnership of the suitability of the Grantee as a holder
of LTIP Units shall not constitute an offer of LTIP Units until such
determination of suitability shall be made.
(b)    The Grantee hereby represents and warrants that
(i)    The Grantee either (A) is an “accredited investor” as defined in Rule
501(a) under the Securities Act, or (B) by reason of the business and financial
experience of the Grantee, together with the business and financial experience
of those persons, if any, retained by the Grantee to represent or advise him or
her with respect to the grant to him or her of LTIP Units, the potential
conversion of LTIP Units into OP Units and the potential redemption of such OP
Units for shares of Common Stock (“Shares”), has such knowledge, sophistication
and experience in financial and business matters and in making investment
decisions of this type that the Grantee (I) is capable of evaluating the merits
and risks of an investment in the Partnership and potential investment in the
Company and of making an informed investment decision, (II) is capable of
protecting his or her own interest or has engaged representatives or advisors to
assist him or her in protecting his or her its interests, and (III) is capable
of bearing the economic risk of such investment.
(ii)    The Grantee understands that (A) the Grantee is responsible for
consulting his or her own tax advisors with respect to the application of the
U.S. federal income tax laws, and the tax laws of any state, local or other
taxing jurisdiction to which the Grantee is or by reason of the award of LTIP
Units may become subject, to his or her particular situation; (B) the Grantee
has not received or relied upon business or tax advice from the Company, the
Partnership or any of their respective employees, agents, consultants or
advisors, in their capacity as such; (C) the Grantee provides or will provide
services to the Partnership on a regular basis and in such capacity has access
to such information, and has such experience of and involvement in the business
and operations of the Partnership, as the Grantee believes to be necessary and
appropriate to make an informed decision to accept this Award of LTIP Units; and
(D) an investment in the Partnership and/or the Company involves substantial
risks. The Grantee has been given the opportunity to make a thorough
investigation of matters relevant to the LTIP Units and has been furnished with,
and has reviewed and understands, materials relating to the Partnership and the
Company and their respective activities (including, but not limited to, the
Background Documents). The Grantee has been afforded the opportunity to obtain
any additional information (including any exhibits to the Background Documents)
deemed necessary by the Grantee to verify the accuracy of information conveyed
to the Grantee. The Grantee confirms that all documents, records, and books
pertaining to his or her receipt of LTIP Units which were requested by the
Grantee have been made available or delivered to the Grantee. The Grantee has
had an opportunity to ask questions of and receive answers from the Partnership
and the Company, or from a person or persons acting on their behalf, concerning
the terms and conditions of the LTIP Units. The Grantee has relied upon, and is
making its decision solely upon, the Background Documents and other written
information provided to the Grantee by the Partnership or the Company. The
Grantee did not receive any tax, legal or financial advice from the Partnership
or the Company and, to the extent it deemed necessary, has consulted with its
own advisors in connection with its evaluation of the Background Documents and
this Agreement and the Grantee’s receipt of LTIP Units.
(iii)    The LTIP Units to be issued, the OP Units issuable upon conversion of
the LTIP Units and any Shares issued in connection with the redemption of any
such OP Units will be acquired for the account of the Grantee for investment
only and not with a current view to, or with any intention of, a distribution or
resale thereof, in whole or in part, or the grant of any participation therein,
without prejudice, however, to the Grantee’s right (subject to the terms of the
LTIP Units, the Plan and this Agreement) at all times to sell or otherwise
dispose of all or any part of his or her LTIP Units, OP Units or Shares in
compliance with the Securities Act, and applicable state securities laws, and
subject, nevertheless, to the disposition of his or her assets being at all
times within his or her control.
(iv)    The Grantee acknowledges that (A) neither the LTIP Units to be issued,
nor the OP Units issuable upon conversion of the LTIP Units, have been
registered under the Securities Act or state securities laws by





--------------------------------------------------------------------------------





reason of a specific exemption or exemptions from registration under the
Securities Act and applicable state securities laws and, if such LTIP Units or
OP Units are represented by certificates, such certificates will bear a legend
to such effect, (B) the reliance by the Partnership and the Company on such
exemptions is predicated in part on the accuracy and completeness of the
representations and warranties of the Grantee contained herein, (C) such LTIP
Units, or OP Units, therefore, cannot be resold unless registered under the
Securities Act and applicable state securities laws, or unless an exemption from
registration is available, (D) there is no public market for such LTIP Units and
OP Units and (E) neither the Partnership nor the Company has any obligation or
intention to register such LTIP Units or the OP Units issuable upon conversion
of the LTIP Units under the Securities Act or any state securities laws or to
take any action that would make available any exemption from the registration
requirements of such laws, except, that, upon the redemption of the OP Units for
Shares, the Company currently intends to issue such Shares under the Plan and
pursuant to a Registration Statement on Form S-8 under the Securities Act, to
the extent that (I) the Grantee is eligible to receive such Shares under the
Plan at the time of such issuance and (II) the Company has filed an effective
Form S-8 Registration Statement with the Securities and Exchange Commission
registering the issuance of such Shares. The Grantee hereby acknowledges that
because of the restrictions on transfer or assignment of such LTIP Units
acquired hereby and the OP Units issuable upon conversion of the LTIP Units
which are set forth in the Partnership Agreement and this Agreement, the Grantee
may have to bear the economic risk of his or her ownership of the LTIP Units
acquired hereby and the OP Units issuable upon conversion of the LTIP Units for
an indefinite period of time.
(v)    The Grantee has determined that the LTIP Units are a suitable investment
for the Grantee.
(vi)    No representations or warranties have been made to the Grantee by the
Partnership or the Company, or any officer, director, shareholder, agent, or
affiliate of any of them, and the Grantee has received no information relating
to an investment in the Partnership or the LTIP Units except the information
specified in this Paragraph (b).
(c)    So long as the Grantee holds any LTIP Units, the Grantee shall disclose
to the Partnership in writing such information as may be reasonably requested
with respect to ownership of LTIP Units as the Partnership may deem reasonably
necessary to ascertain and to establish compliance with provisions of the Code,
applicable to the Partnership or to comply with requirements of any other
appropriate taxing authority.
(d)    The Grantee may make an election under Section 83(b) of the Code with
respect to the LTIP Units awarded hereunder, and to the extent so elected has
delivered with this Agreement a completed, executed copy of the election form
attached to this Agreement as Exhibit C. To the extent so elected, the Grantee
agrees to file the election (or to permit the Partnership to file such election
on the Grantee’s behalf) within thirty (30) days after the Award of the LTIP
Units hereunder with the IRS Service Center at which such Grantee files his or
her personal income tax returns, and to file a copy of such election with the
Grantee’s U.S. federal income tax return for the taxable year in which the LTIP
Units are awarded to the Grantee.
(e)    The address set forth on the signature page of this Agreement is the
address of the Grantee’s principal residence, and the Grantee has no present
intention of becoming a resident of any country, state or jurisdiction other
than the country and state in which such residence is sited.
(f)    The representations of the Grantee as set forth above are true and
complete to the best of the information and belief of the Grantee, and the
Partnership shall be notified promptly of any changes in the foregoing
representations.


EXHIBIT C


ELECTION TO INCLUDE IN GROSS INCOME IN YEAR OF
TRANSFER OF PROPERTY PURSUANT TO SECTION 83(B)
OF THE INTERNAL REVENUE CODE
The undersigned hereby makes an election pursuant to Section 83(b) of the
Internal Revenue Code of 1986, as amended, Treasury Regulations Section 1.83-2
promulgated thereunder, and Rev. Proc. 2012-29, 2012-28 IRB, 06/26/2012, to
include in gross income as compensation for services the excess (if any) of the
fair market value of the property described below over the amount paid for such
property.
1.
The name, address and taxpayer identification number of the undersigned are:

Name:    ______________________________________ (the “Taxpayer”)
Address: _____________________________________


Social Security No./Taxpayer Identification No.: ____________________
Taxable Year: Calendar Year 2019
2.
Description of property with respect to which the election is being made:






--------------------------------------------------------------------------------





The election is being made with respect to _________ Class C Units (“LTIP
Units”) in Phillips Edison Grocery Center Operating Partnership I, L.P. (the
“Partnership”).
3.
The date on which the LTIP Units were transferred to the undersigned is
_________________________, 2019.

4.
Nature of restrictions to which the LTIP Units are subject:

(a)
With limited exceptions, until the LTIP Units vest, the Taxpayer may not
transfer in any manner any portion of the LTIP Units without the consent of the
Partnership.

(b)
The Taxpayer’s LTIP Units vest in accordance with the vesting provisions
described in the Schedule attached hereto. Unvested LTIP Units are forfeited in
accordance with the vesting provisions described in the Schedule attached
hereto.

5.
The fair market value at time of transfer (determined without regard to any
restrictions other than a nonlapse restriction as defined in Treasury
Regulations Section 1.83-3(h)) of the LTIP Units with respect to which this
election is being made was $0 per LTIP Unit.

6.
The amount paid by the Taxpayer for the LTIP Units was $0 per LTIP Unit.

7.
The amount to include in gross income is $0.

The undersigned taxpayer will file this election with the Internal Revenue
Service office with which taxpayer files his or her annual income tax return not
later than 30 days after the date of transfer of the property. A copy of the
election also will be furnished to the person for whom the services were
performed. Additionally, the undersigned will include a copy of the election
with his or her income tax return for the taxable year in which the property is
transferred. The undersigned is the person performing the services in connection
with which the property was transferred.
Dated: __________________, 2019
    
Name: ___________________________


Schedule to Section 83(b) Election -Vesting Provisions of LTIP Units
Class C Units (“LTIP Units”) are subject to time- and performance-based vesting,
provided that the Taxpayer remains an employee of Phillips Edison & Company,
Inc. (the “Company”) or its subsidiaries through such vesting, subject to
acceleration in the event of certain extraordinary transactions. Unvested LTIP
Units are subject to forfeiture in the event of failure to vest based on the
passage of time and continued employment with the Company or its subsidiaries.











